United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 11, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30778
                         Summary Calendar


RONE DAVIS,

                                    Plaintiff-Appellant,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL; BUREAU OF
IMMIGRATION AND CUSTOMS ENFORCEMENT,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                  USDC No. 2:03-CV-01726-PM-APW
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Rone Davis appeals from the district court’s denial of his

28 U.S.C. § 2241 petition challenging his order of removal and

his post-removal-order detention.   On appeal, Davis has withdrawn

his challenge to the order of removal.   The remaining issues

Davis has raised on appeal have been rendered moot by his removal

to Haiti during the pendency of this appeal.   See United States

Parole Comm’n v. Geraghty, 445 U.S. 388, 395-96 (1980).

     Accordingly, this appeal is DISMISSED AS MOOT.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.